Citation Nr: 1613655	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-36 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine, to include whether the reduction from 40 percent to 20 percent, effective January 1, 2008, was appropriate. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1983 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A videoconference hearing before the undersigned Veterans Law Judge was held in May 2013.  A transcript of the hearing has been obtained and associated with the claims file.

In March 2014 and April 2015, the Board remanded the Veteran's claim for additional development.  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the agency of original jurisdiction (AOJ) for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.   

In the March 2014 remand, the Board noted that after the Veteran filed a notice of disagreement in March 2008 indicating that she wished to appeal the rating reduction, the Statement of the Case issued in August 2010 failed to include reference to the regulation pertaining to rating reductions, 38 C.F.R. § 3.105(e).  Corrective action was not included in the subsequently issued January 2013 Supplemental Statement of the Case (SSOC).  Therefore, the Board concluded that a remand was necessary to cure the procedural defect.  Specifically, the Board instructed: 

If any claim remains denied, the Veteran and her representative should be issued a Supplemental Statement of the Case, to also include, as appropriate, reference to all regulations pertaining to rating reduction, including 38 C.F.R. § 3.105(e) (2013).

This was not completed.  The SSOC issued in December 2014, did not include any reference to all regulations pertaining to rating reduction, including 38 C.F.R. § 3.105(e).  Therefore, in March 2015, the Board found that this case was not ready for appellate review and must be remanded for compliance with the Remand instructions.

Subsequently, the Veteran was issued another SSOC in January 2016 which again did not include any reference to all regulations pertaining to rating reduction, including 38 C.F.R. § 3.105(e), nor any discussion of the rating reduction aspect of the case.  Therefore, another remand for compliance with the Remand instruction is necessary.

In addition, according to a January 2016 statement in support of her claim, the Veteran claims that the VA examinations, namely the May 2007 and January 2016 examinations, did not accurately reflect the severity of her lumbar spine disability.  She stated that the VA examiner did not use a measuring device to measure her range of motion, lay statements of her functional impairments and restrictions were not considered, and certain tests were incomplete or not administered.  She stated that the worsening severity of her lumbar spine is reflected in her private treatment records. 

The Veteran also stated that her lumbar spine disability has become worse.  She stated that since the most recent VA examination in January 2016, she started receiving injections in her back the same month and was scheduled for additional injections in February 2016.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014).  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Based on the Veteran's contentions that her VA examination does not accurately reflect the current severity of her symptomatology and that her service-connected disability continues to worsen, VA is required to afford her a new contemporaneous VA examination to assess the current severity of her disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran an additional VA examination.

Furthermore, on remand, any outstanding records must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  As the Veteran has stated she has continued to receive treatment for her lumbar spine disability (specifically, from "Dr. Powell"), any outstanding records of current treatment must be incorporated into the record.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all pertinent outstanding records of treatment.

In addition, obtain all private treatment records which have not been obtained already, to specifically include records from "Dr. Powell" who treated the Veteran's lumbar spine disability in January and February 2016.  The VA Appeals Management Center (AMC) should contact the Veteran and request that she provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated her for her claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should inform the Veteran that she can also provide alternative forms of evidence.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination to determine the current severity of her service-connected degenerative disc disease of the lumbar spine.  The Veteran's claims file should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected lumbar spine disability, including any associated neurological involvement.  The VA examiner is asked to address any lay statements regarding severity within the claims file and those of the Veteran at examination.  In addition, the VA examiner is asked to review and comment on the severity of the Veteran's disability as reflected in the private treatment records.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  Findings regarding incapacitating episodes should also be made.

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any part of the claim remains denied, the Veteran and her representative should be issued a Supplemental Statement of the Case, to also include, as appropriate, reference to all regulations pertaining to rating reduction, including 38 C.F.R. § 3.105(e) (2015) and discussion of the propriety of the rating reduction.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

